FILE COPY




                        Fourth Court of Appeals
                               San Antonio, Texas
                                    January 13, 2021

                                  No. 04-20-00531-CV

                                     Janet AHMAD,
                                        Appellant

                                            v.

BLUFFVIEW GREENS HOMEOWNERS ASSOCIATION, INC., Joseph Battaglia, David
      M. Garrett, Allan R. Manka, and Firstservice Residential San Antonio, LLC,
                                      Appellees

                From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI02963
                    Honorable Cynthia Marie Chapa, Judge Presiding


                                     ORDER
       Appellant’s unopposed second motion for an extension is granted. We order the
appellant’s brief due by January 18, 2021.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court